PER CURIAM.
Affirmed but remanded for hearing on the issue of whether the appellant received proper credit for time served prior to conviction. Although we have some concern about the extent of the prosecutor’s remarks during final argument, we do not believe such remarks justify or mandate a reversal. We find almost all of the remarks to be within the scope of the evidence adduced or inferences to be drawn therefrom, and, in the case of remarks arguably over the line, we find insufficient objections thereto.
ANSTEAD, C.J., and HERSEY and DELL, JJ., concur.